DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Preliminary Amendment

	Claims 1-55 have been cancelled. Claims 56-61 have been newly added in the preliminary amendment filed on October 13, 2021. Following the amendment, claims 56-61 are pending in the instant application and are under examination in the instant office action.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a continuation of U.S. Application No. 16/355,661, filed on March 15, 2019, now abandoned, which is a divisional of U.S. Application No. 15/474 ,231, filed on March 30, 2017, now U.S. Patent No. 10,281,477, which is a continuation of U.S. Patent Application No. 12/867,479, filed on January 14, 2011, now U.S. Patent No. 9,625,474, which is the U.S. National Phase of International Patent Application No. PCT/EP2009/01210, filed on February 13, 2009, which claims priority from Great Britain Patent Application No. 0802851.6, filed on February 15, 2008.
Claims 56-61 have an earliest effective filing date of February 15, 2008.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56 is indefinite wherein it recites detecting the presence of a protein, then states “wherein abnormal levels” indicate the presence of or severity of disease.  It is unclear how detecting the “presence of”  - conventionally defined as a qualitative determination whether or not the biomarker is there (i.e. yes or no) – leads to quantitative levels of biomarker. This rejection affects the scope of all depending claims.
Additionally, the term “abnormal” in claim 56 is a relative term which renders the claim indefinite because the term is not defined by the claim, nor does the specification provide a standard for ascertaining the requisite degree.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This affects the scope of depending claims.  Rolling the limitations of claim 58 into claim 56 may obviate this rejection.
Claims 57 lacks positively state, active method steps.  It is unclear how the scope of this claims differ over the parent claim. Claim 57 recites, the presence of the at least one marker protein fragment “is detected in the activated macrophages of the blood sample”.  The specification discloses specific method steps for isolating activated macrophages from the blood sample but these steps appear to be missing from the claim.  Since there are no active method steps, it is unclear how the scope of claim 57 differs from that of the parent claim. 
Similarly, Claim 59 recites, “wherein the presence of or monitoring the severity of the disease is in response to a treatment”.  This claim lacks steps/elements that distinguish the scope from the parent claim, therefore, what is required for infringement of this claim is indefinite.  Also, this claim implies treatment steps that occur prior to the steps of the independent claim. Increasingly the order of methods steps has been clarified in interference practice. The courts have held that the listing order is important and will be given limiting effect. Thus, in process/method claims, whenever possible claim steps should be written in the order in which they should be performed (See Mformation Tech v. Research-in-Motion, Fed. Cir. 2014 and Phillips v. AWH, Fed. Cir. 2005). The elements of a method claim are usually recited in temporal sequence, if one step modifies another, the modifying step should precede the modified step (Altiris, Inc. v. Symantec Corp. (2003)). Claim 59 attempts to modify the method without further limiting the steps of the parent claim.  Rather the claim recites steps that temporally precede those of the parent.  For these reasons, the claims are indefinite when read in light of the specification.
Claim 60 also fails to recite a positive method step but states, “the patient is provided a treatment for the disease.” The method “further comprising administering …” would obviate this rejection. 
Claim 61 recites the limitation “the patient's treatment for the disease is revised” in claim 56.  There is insufficient antecedent basis for the limitation “the patient's treatment” in the parent claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163(II)(3)(a)( i)(A), reduction to drawings MPEP 2163(II)(3)(a) (i)(B), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus MPEP 2163(II)(3)(a) (i)(C). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
An original claim may lack written description support when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.
Claim 56 recites a protein fragment of Aβ peptide, ubiquitin, myelin basic protein, tau protein, or alpha-synuclein.  The claim recites fragments and therefore encompasses a genus of peptide molecules or genera of fragments from each protein.  However, the specification fails to provide a detailed description of the identifying characteristics required by the fragment(s). The specification does not demonstrate an actual reduction to practice for this limitation; rather, the specification discloses the use of antibodies that bind to Aβ and states: “the same general approach as is described herein in relation to Alzheimer's Disease is taken, except that an alternative panel of antibodies (which are specific for the protein characterizing the disease, and fragments of the protein) is used to withdraw the protein of interest in the immunoprecipitation step” (pg. 10, last paragraph).  Thus, the specification fails to adequately describe the genus/genera encompassed by the claims. Nor does the specification provide guidance on determining what protein fragments would or would not be acceptable for use in the claimed invention. Therefore, one of ordinary skill in the art at the time of filing would conclude that the inventors only had possession of an invention comprising the protein fragments that are bound by the disclosed Aβ antibodies.  It should be noted, however, that there is some ambiguity pertaining to these epitopes because page 14 states antibody 6E10 binds Aβ fragments 1-16, 4G8 binds to 17-24, and 11A50-B10 binds to residues1-40; but then later pg. 18 states 6E10 binds epitope 4-9, 4G8, epitope 18-22, and I IA50-B10 is reactive to the C-terminus. Dependent Claims 57-61 are rejected for depending on rejected Claim 56 and failing to sufficiently limit the scope of the claimed fragments.  
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics of the genus as a whole, or a representative number of species within the genus, the specification does not provide adequate written description of the claimed genus.


Claims 56-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining the presence of Alzheimer’s disease comprising detecting an absence of or significant decrease in amyloid bet peptides in CD+/CD14+ activated macrophages in blood (Figures 2-5; and Examples 5 and 6 at specification pages 26-27); and enabling for determining the presence of MS comprising detecting elevated levels of myelin basic protein (MBP) in CD+/CD14+ activated macrophages in blood (Figures 15 a and b, and Example 9 at pages 29-30), does not reasonably provide enablement for determining the presence of or monitoring the severity of a disease chosen from Alzheimer's Disease, Parkinson's Disease, Multiple Sclerosis, FrontoTemporal Dementia, or Amyotrophic Lateral Sclerosis comprising detecting the presence of at least one of any of the following marker protein fragments: Aβ peptide, ubiquitin, myelin basic protein, tau protein, or alpha-synuclein. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include:
A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
 In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
	The broadest reasonable interpretation of the claimed method is that it provides a determines the presence of or monitoring the severity of any of the claimed diseases (Alzheimer's Disease, Parkinson's Disease, Multiple Sclerosis, FrontoTemporal Dementia, or Amyotrophic Lateral Sclerosis) comprising detecting the presence of at least one marker protein fragment is chosen from Aβ peptide, ubiquitin, myelin basic protein, tau protein, alpha-synuclein, or a combination thereof.  The specification discloses only two specific embodiments: determining the presence of Alzheimer’s disease comprising detecting an absence of or significant decrease in amyloid bet peptides in CD+/CD14+ activated macrophages in blood (Figures 2-5; and Examples 5 and 6 at specification pages 26-27); and enabling for determining the presence of MS comprising detecting elevated levels of myelin basic protein (MBP) in CD+/CD14+ activated macrophages in blood (Figures 15 a and b, and Example 9 at pages 29-30).  The breadth of the claims, however, read on determining, for example, ALS upon detecting the presence of, for example, ubiquitin in a whole blood sample; even though there is no nexus between this peptide and disease pathology of MS.  Given the narrow working examples of the disclosure, a person having ordinary skill in the art would not know how to use the method, commensurate in scope with the breadth of the claims. 
	A skilled artisan would rely upon what was known in the art pertaining to fragments of Aβ peptide, ubiquitin, myelin basic protein, tau protein, alpha-synuclein in blood samples and detection of Alzheimer's Disease (AD), Parkinson's Disease (PD), Multiple Sclerosis (MS), FrontoTemporal Dementia (FTD), or Amyotrophic Lateral Sclerosis (ALS).  
	Prior to the effective filing of the application, amyloid beta fragments were well recognized to be detected and “abnormal” in AD patient blood samples relative to non-AD controls (Irizarry M. NeuroRx®, Vol. 1, 226–234, April 2004; see Table 1 in particular).  Yet, at the time of filing, there was nothing in the art to suggest a nexus between amyloid beta and the other claimed diseases of MS and ALS, for example.  
The standard of an enabling disclosure is not the ability to make and test if the invention works but one of the ability to make and use with a reasonable expectation of success.  A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001, (CAFC 1997), the court held that:
"[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" and that  "[t]ossing out the mere germ of an idea does not constitute enabling disclosure".  The court further stated that "when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art", "[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement".

The instant specification is not enabling because one cannot follow the guidance presented therein, or within the art at the time of filing, and practice the claimed method without first making a substantial inventive contribution. The nature of the invention is drawn to determining the presence of, or monitoring the severity of, (claim 56) or monitoring treatment of (claims 59-61) Alzheimer's Disease, Parkinson's Disease, Multiple Sclerosis, FrontoTemporal Dementia, or Amyotrophic Lateral Sclerosis.  A person having ordinary skill in the art would have to perform multiple further experiments in order to validate that at least any one of the markers listed (Aβ peptide, ubiquitin, myelin basic protein, tau protein, alpha-synuclein) could be used with a reasonable expectation of success of determining the presence of each of these diseases, monitoring the severity thereof or monitoring treatment. The amount of experimentation required for enabling guidance, commensurate in scope with the breadth of the claims, goes beyond what is considered ‘routine’ within the art, and constitutes undue further experimentation in order to use the invention with a reasonable expectation of success. 
	Therefore, Claims 56-61 are rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 56-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) detecting the presence of at least one marker protein fragment in the blood sample, wherein abnormal levels of the at least one marker protein fragment in the blood sample are indicative of the presence of or severity of the disease condition in the patient. This is directed to a natural phenomenon itself wherein naturally occurring biomarkers are present or abnormal in disease pathology. This judicial exception is not integrated into a practical application because the data gathering steps required to determine the presence/level of at least one biomarker (selected from a fragment of Aβ peptide, ubiquitin, myelin basic protein, tau protein, alpha-synuclein) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are: “providing a blood sample from the patient” (claim 56); “comparing” the levels with a standard level obtained from individual without the disease (claim 58); providing/revising treatment, in general (claims 59-61), which were well-understood, routine, conventional activities prior to the filing date of the application.
	The claims are directed to a method, which is one of the statutory categories of invention (STEP 1:YES).  
	The claims recite detecting the presence of at least one protein fragment in a blood sample, wherein abnormal levels of the at least one marker protein fragment in the blood sample are indicative of the presence of or severity of the disease condition in the patient.  These claims recite a natural phenomenon judicial exception wherein biomarker presence/levels indicate disease.  Claim 58 further recites comparing, which is an abstract mental concept that belong to enumerated group (c) of the Abstract Ideas set forth in the January 2019 PEG (“Mental processes — concepts performed in the human mind (including an observation, evaluation, judgment, opinion))”.  Therefore the claims recite at least one judicial exception (STEP 2A, Prong One: YES).
	According to Step 2A, Prong Two, set forth in 2019 Revised Patent Subject Matter Eligibility Guidance (Fed. Register, 84(4), January 2019), the claims are next evaluated with respect to whether or not the judicial exception is integrated into a practical application.  This analysis turns to the additional elements recited within the claim, which in independent claim 1 are “providing a blood sample” and detecting the presence of at least one biomarker by any means.  “Detecting” is recited at a high level of generality so as to read upon any means for detecting at least one marker protein selected from a fragment of Aβ peptide, ubiquitin, myelin basic protein, tau protein, or alpha-synuclein.  Depending claims recite few additional steps: the only affirmative step is “comparing the levels” with standard levels; while claims 60 and 61 recite non-affirmative steps (“the patient is provided a treatment for the disease”; and “the patient's treatment for the disease is revised”).
	There are no additional elements that reflect an improvement within the technical field.  There are no additional elements that apply the natural correlation/phenomena judicial exception to a particular treatment or which utilize a particular machine.  MPEP 2106.04(d)(2) states: “In order to qualify as a ‘treatment’ or ‘prophylaxis’ limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the ‘treatment or prophylaxis’ consideration. For example, a step of ‘prescribing a topical steroid to a patient with eczema’ is not a positive limitation because it does not require that the steroid actually be used by or on the patient.”  Such is the case with instant Claim 60, which recites “the patient is provided a treatment”, which fails to positively recite that the treatment is administered.  Therefore, the treatment does not integrate the judicial exception. Additionally, even if treatment were affirmatively stated, MPEP 2106.04(d)(2)(a) states, a claim that recites a judicial exception and "’administering a suitable medication to a patient.’ …is not particular, and is instead merely instructions to ‘apply’ the exception in a generic way” MPEP 2106.04(d)(2). Such is the case in the instant claims, where treatment or revised treatment is recited in a generic way and does not integrate the judicial exception(s) into a practical application.  
	Further, there are no additional steps/elements within the claims that effect a transformation; or apply the judicial exception in some other meaningful way beyond generally linking it to a field of use, namely, “Alzheimer's Disease, Parkinson's Disease, Multiple Sclerosis, FrontoTemporal Dementia, or Amyotrophic Lateral Sclerosis”.  In this way the claims, as a whole, amount to nothing more than a drafting effort designed to monopolize the natural phenomenon itself. ((STEP 2A, Prong Two: NO).
	Regarding the method claimed, the specification puts forth no novel means for detecting the presence of at least one maker protein fragment in the blood sample.  Although not claimed, the methods of the disclosure are techniques (ex. staining macrophages in a sample with anti-CD14 and anti-CD16 antibodies and then performing FACS and using known amyloid beta antibodies; Spec. pg. 14) and elements (commercially available antibodies for beta-amyloid 6E10, 4G8 and 11A50-B10) that were “already known in the art” (pg. 22).  Therefore, in accordance with Berkheimer Memo III.A.1, the examiner has cited express statements in the specification indicating that the additional elements are sufficiently well-known that the specification need not describe the particulars thereof.  In other words, the disclosure describes no new technology. 
	Lastly, in accordance with Berkheimer Memo III.A.III. the examiner cites publications within the field of technical expertise, that demonstrate the well-understood, routine, conventional nature of the additional element(s).  The Irizarry 2004 reference (cited above) teaches methods comprising obtaining a plasma or serum sample from a patient and detecting the presence of or the relative level of amyloid beta peptides in the blood sample.  Specifically, Table I of the reference discloses: Mayeux as teaching significantly “Increased Aβ40 and Aβ42 with age and incipient AD”; Mehta teach “Increased Aβ40 in AD”,  Therefore, the steps/elements recited in addition to the judicial exception (wherein abnormal levels are indicative of the presence of disease) were all well understood, routine, conventional activities in the field of prior to filing the application at hand (STEP 2B: NO).  
	The claimed steps/elements recited in addition to the judicial exception(s), alone or in combination, do not make an inventive contribution over the methods that were known in the art prior to filing, and they amount to mere observation of the natural phenomenon itself, by any means known, with the words “apply it” in order to append it to the field of neurodegenerative diseases.  
	For all of these reasons, the preponderance of evidence weighs in favor of Claims 56-61 as being directed to the judicial exception without significantly more, and the claims are rejected.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 56, 58-59, and 61 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kulstad et al., Neurology, 66:1506-1510, 2006.  
Regarding claim 56: Kulstad and colleagues teach obtaining blood samples from AD patients and controls, determining baseline plasma levels of Aβ40 and Aβ42 peptides, as claimed (Table, pg. 1507).  The reference anticipates “detecting the presence of” Aβ peptides and “abnormal” levels are observed relative to healthy controls.  The reference discloses patients with AD have higher plasma Aβ40 levels and lower Aβ42 levels relative to controls. Thus, the reference teaches methods comprising: providing a blood sample from the patient; and detecting the presence of at least one marker protein fragment in the blood sample, wherein abnormal levels of the at least one marker protein fragment in the blood sample are indicative of the presence of disease condition in the patient; and wherein the at least one marker protein fragment is Aβ40. 
Regarding claim 58: Kulstad et al. discloses mean plasma Aβ peptide levels as determined from 59 AD patients and 50 age matched controls.  Thereby teaching, “comparing the levels of the at least one marker protein fragment with a standard level, the standard level being an average of the levels of the at least one marker protein fragment in blood samples from a plurality of individuals without the disease.”  The reference discloses other reports have demonstrated significantly elevated plasma Aβ42 in patients with early-onset genetic forms of the disease caused by APP717, presenilin 1, or presenilin 2 mutations; and patients with AD have higher plasma Aβ levels, which then decline over the course of disease (pg. 1506, paragraph bridging columns).  Thus, the reference teaches statistically significant differences in Aβ plasma were known to correlate with presence of disease and monitoring the severity of the disease. 
Regarding claim 59: The claim recites detecting the presence of marker in response to treatment.  Kulstad determine that AD patients have higher plasma insulin levels.  All patients were then infused with insulin or saline, which teaches “treatment” of the claim. Patients with AD showed greater increases in plasma insulin with insulin infusion despite receiving comparable amounts of insulin (figure 1A). The authors state: “Given that this insulin infusion protocol suppresses endogenous insulin release, higher insulin levels are consistent with reduced insulin clearance in the AD group” (pg. 1507, Results, first paragraph). Dose-dependent changes in Aβ42 are seen with insulin infusion (Figure 2); “for patients with AD, insulin increased plasma Aβ42 at all doses, with the greatest increase observed at the highest dose” (pg. 1508, Discussion, first paragraph).   Thus, the reference teaches detecting biomarker levels in response to treatment. 
Regarding claim 61: Kulstad and colleagues alter or “revise” the treatment by administering dextrose to maintain euglycemia in the face of elevated insulin (Abstract and pg. 1507 at Procedure and first full paragraph of second column). 
Therefore the method of the invention fails to distinguish over methods in the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 56, 58-59, and 60-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kulstad et al. as applied to claims 56, 58-59, and 61 above, and further in view of Cummings et al. Neurology, 69:1622-34, 2007.
Kulstad anticipates the methods of claims 56, 58-59, and 61 as discussed in the rejection above.
The Kulstad reference is silent with respect to “the patient is provided a treatment for the disease”, of instant claim 60.
The Cummings et al. reference, however, remedies this deficiency by providing a review of the disease-modifying treatments for AD that were known at the time of filing.  Motivation to use biomarker data along with clinical trials of therapeutic agents is explicit in the Cummings reference wherein it states: “Epidemiologically based risk factors or biomarkers can be used to enrich trials … Enrichment strategies for clinical trials with MCI include use of biomarkers” (Abstract).  Given the guidance in both references, a person having ordinary skill in the Neurological arts would be able to detect the presence of amyloid beta peptides in blood, determine levels relative to controls, and provide the AD patient with treatment, without need of undue further experimentation.  

Claims 56-59, and 61 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kulstad et al. as applied to claim 56, 58-59, and 61 above, and further in view of De Meyer e al., Circulation Research, 90:1197-1204, 2002.
Kulstad anticipates the methods of claims 56, 58-59, and 61 as discussed in the rejection above.
Additionally, Kulstad teaches it was known in the art prior to the effective filing date of the application, that Aβ can be found in platelets and, to a lesser degree, red or white blood cells (paragraph bridging pgs. 1508-09).    
Although Kulstad disclose Aβ can be found in white blood cells, Kulstad is silent with respect to “detecting [at least one marker protein fragment] in the activated macrophages of the blood sample”, as recited in instant claim 57.
The De Meyer reference remedies this deficiency. The authors teach platelet-derived APP is proteolytically processed to Aβ; then “Coincubation of macrophages and platelets led to platelet phagocytosis (electron and confocal microscopy) and formation of lipid-, APP-, and Aβ-containing foam cells (derived from macrophages engulfing platelets)” (Abstract).  Thus, within the bloodstream cascade of events is triggered that results in macrophage activation and Aβ-containing foam cells, which are macrophages that have engulfed Aβ-containing platelets.  
Prior to the effective filing date of the instant application, it would have been obvious to a person having ordinary skill to detect Aβ in activated macrophages in blood samples, as required by instant claim 57.  Motivation to do so comes from the facts that (1) 90% of Aβ in plasma is associated with platelets (“90% of the anti-Aβ immunoreactivity in plasma is associated with platelets relative to red or white blood cells”; Kulstad pg. 1508, second to last sentence) and (2) when platelets and macrophages are in co-contact – as they are in the circulating blood – activated macrophages engulf Aβ-containing platelets to become “foam cells” (De Meyer Fig. 4I and J).   The reference further teaches amyloid beta peptides activated macrophages to produce nitrite (pg. 1200, second column, paragraph titled “Stimulation of J744 Macrophages…”).  Given the guidance in the references a person could have successfully detect Aβ peptides in activated macrophages in a blood sample without undue further experimentation. 
Therefore, the method of the invention is obvious in view of the teachings of the prior art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,506,933. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is directed to a method of detecting multiple sclerosis in a patient comprising obtaining from the patient a fluid sample from outside of a brain tissue of the patient, the fluid sample comprises a blood sample, the fluid sample contains a circulating phagocyte; and detecting a multiple sclerosis-associated biomarker in the phagocyte, the biomarker is a neural-specific biomarker comprising Tau or fragment thereof; wherein detecting the biomarker in the phagocyte obtained from the fluid sample at a level higher than that of a control is indicative that the patient has multiple sclerosis.  This overlaps in scope with the instant claims that encompass in one embodiment detecting Tau in blood macrophages (phagocytic cells) for the indication of MS.

Claims 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 9 of U.S. Patent No. 9,625,474. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims a method of detecting differential levels of fragments of phagocytosed Aβ peptide in a sample obtained from a patient comprising subjecting a blood sample obtained from the patient, isolating activated macrophages, lysing the cells, and immunoprecipitating any Aβ peptide fragments, and detecting the level of said Aβ peptide fragments immunoprecipitated from said activated macrophages.  The patented claims do not correlate the presence of or the levels of Aβ with an indication of disease, but this correlation equates to judicially excepted subject matter, that cannot distinguish the instant claims over the patented claims.  

Claims 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,231,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a method comprising obtaining a blood sample from a patient, said sample comprising activated macrophages and detecting the presence of an Aβ peptide.  As stated above, although the patented claims do not correlate the presence of or the levels of Aβ with an indication of disease, as recited in the instant claims, the correlation is a judicial exception and  cannot distinguish the instant claims over the active steps of the patented claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/            Examiner, Art Unit 1649